SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 3) Medlink International, Inc. (Name of Issuer) Common Stock, par value $.001 per share (Title of Class of Securities) (CUSIP Number) Galileo Partners, LLC 10550 Fontenelle Way Los Angeles, CA9077 (310) 474-7800 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 17, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box / /. (Continued on following pages) (Page 1 of 5 Pages) 1 NAME OF REPORTING PERSON Galileo Partners, LLC 2
